Citation Nr: 1024689	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a hip 
condition, to include as secondary to the service-connected left 
knee condition.

4.  Entitlement to service connection for a hip condition, to 
include as secondary to the service-connected left knee 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1947 to February 1950.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision issued by the VA 
Regional Office (RO) in Boston, Massachusetts.

The issue of service connection for a left leg/ankle 
condition, to include as secondary to the service-
connected left knee condition has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a hip condition, to include 
as secondary to the service-connected left knee condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  In an October 1995 Board decision, the Board concluded that 
new and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  

2.  Evidence added to the record since the October 1995 Board 
decision is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim for service connection 
for bilateral hearing loss.    

3.  The Veteran's claim for service connection for a left hip 
condition was denied in an October 2006 rating decision.  

4.  The evidence received since the October 2006 rating decision 
is new and raises a reasonable possibility of substantiating the 
claim for service connection for a left hip condition.  

5.  There is competent medical evidence of a causal relationship 
between the Veteran's bilateral hearing loss and service.


CONCLUSIONS OF LAW

1.  The October 1995 Board decision, which found that no new and 
material evidence was submitted to reopen the claim for service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The October 2006 rating decision which denied entitlement to 
service connection for a hip condition is final.  38 U.S.C.A. § 
7105(c)(West 2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence having been received; the claims of 
service connection for bilateral hearing loss and a left hip 
condition are reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2009).  

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 105, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.303, 3.304, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and New and Material Evidence

In this decision, the Board reopens the Veteran's claims of 
service connection for bilateral hearing loss and hip condition.  
Further, the Board grants service connection for bilateral 
hearing loss and remands the issue of a hip condition for further 
development.  As such, no discussion of VA's duties to notify and 
assist is necessary.

The Board denied a petition to reopen an earlier final disallowed 
claim for service connection for bilateral hearing loss in 
October 1995 because evidence received since the previous 
decision did not address the etiology of the hearing disorder.  
The Veteran did not appeal, and the decision became final.  
38 U.S.C.A. § 7104. 
 
The RO initially denied the Veteran's claim of entitlement to 
service connection for a left hip condition in an October 2006 
rating decision on the basis that these conditions were not 
incurred in or related to service.  He was notified of this 
decision by means of a letter dated in October 2006 but did not 
appeal, and the determination became final.  38 U.S.C.A. § 7105. 
 
Following notification of an initial review and adverse 
determination by the RO, an NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363, (Fed. 
Cir. 1998).  

The evidence available at the time of the October 1995 Board 
decision consisted of VA outpatient treatment records and hearing 
testimony.  The evidence available at the time of the October 
2006 rating decision consisted of a prior rating decision dated 
in August 1998; Boston VA treatment records dated in March 2006; 
VA examinations dated in August 2006 and August 2006, and various 
lay statements.  None of the medical evidence showed a nexus of 
bilateral hearing loss and a hip condition to service.

The Veteran sought to reopen his claims of entitlement to service 
connection for bilateral hearing loss and hip condition in May 
2006.  The evidence now includes additional private and VA 
treatment records; VA examinations; and written statements in 
support of his claim.  

In particular, the March 2009 VA audiological examiner found that 
the Veteran's bilateral hearing loss was related to his service-
connected chronic otitis externa.  Further, the Veteran was 
afforded multiple VA joints examinations that, in part, reflect a 
hip disability and a worsening with his service-connected left 
knee condition, as indicated by the rating increase in the June 
2008 rating decision.

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Evidence received since the last final disallowance of the claims 
is new, and does bear directly on the question of whether the 
Veteran's hip condition and bilateral hearing loss were incurred 
in or aggravated by service.  Moreover, this evidence provides a 
more complete picture of the Veteran's disabilities and their 
origin, and, thus, is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claims.  As such, it 
is considered new and material and the claims are reopened.  

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

Here, as noted hereinbelow, the Board is granting entitlement to 
service connection for bilateral hearing loss and requesting 
additional development with respect to the underlying claim of 
service connection for a hip condition and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.  


II.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss 
as related to service, to include as secondary to his service-
connected otitis externa.  The Veteran was service-connected for 
otitis externa since February 18, 1950.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  38 C.F.R. § 3.303(d).  In such instances, a 
grant of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  Id.  

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995; 38 C.F.R. § 
3.309(a).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected disability 
by a service-connected one is evaluated.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

The service treatment records show that at the time of his 
entrance examination in February 1947, the Veteran's hearing was 
15/15 bilaterally.  In July 1947, the Veteran reported to the 
dispensary with complaints of pain in his head and drainage from 
his right ear for 7 days duration.  There was purulent discharge 
from the right ear and swelling of the external canal obstructing 
view of the tympanic membrane.  There was also marked tenderness 
to manipulation of the right external ear or to pressure adjacent 
to the external canal.  The Veteran was diagnosed with otitis 
externa with slight facial cellulitis.  He was treated with 
penicillin and other medications.  A few days later in July 1947, 
it was noted that the Veteran was asymptomatic and that there 
were no signs of infection.  Upon separation in February 1950, 
the Veteran had normal hearing.

The Veteran underwent a VA audiological examination in August 
2006.  He was diagnosed with bilateral chronic otitis externa and 
bilateral hearing loss.  The VA examiner found that the 
examination was normal.  He further stated that the otitis 
externa would not cause hearing loss and was unrelated to it.  
However, he noted that the activation of the otitis externa may 
interfere with hearing aid comfort and subsequently hearing aid 
use.  

The same examiner diagnosed the Veteran, in part, with bilateral 
chronic otitis externa and bilateral sensorineural hearing loss 
in a March 2009 VA examination.  After review of the claims file, 
he concluded that there was no evidence on physical examination 
of middle ear pathology.  He stated that "it is least likely 
that the hearing loss or tinnitus was caused by the otitis 
externa" (emphasis added).  He also noted that it was more 
likely than not that the primary etiology for the sensorineural 
hearing loss and tinnitus was noise exposure while working for 
the water department and aging.  Finally, he further stated that 
military noise exposure may have contributed to the hearing loss.  
He also mentioned that otitis externa was been stable compared to 
his examination of the Veteran in 2006.  

Although the VA examiner reviewed the claims file, the rationale 
for his conclusion of lack of nexus is flawed.  First, he finds 
that the hearing loss is not related to his service-connected 
otitis externa because there was no evidence of current middle 
ear pathology.  Yet, the VA examiner then proceeded to diagnose 
the Veteran with otitis externa (i.e., a middle ear pathology) 
and concludes that it may have contributed to the hearing loss.  

The VA examiner's opinion is contradictory, which limits its 
probative weight.  There can be no doubt that further medical 
inquiry could be undertaken with a view towards development of 
the claim.  The Veteran, however, is entitled to the "benefit of 
the doubt" when there is an approximate balance of positive and 
negative evidence (i.e., where the evidence supports the claim or 
is in relative equipoise, the veteran prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In 
resolving all reasonable doubt in the Veteran's favor, 
entitlement to service connection for bilateral hearing loss is 
granted.  


ORDER

New and material evidence having been received; the claim of 
service connection for bilateral hearing loss is reopened and to 
that extent granted.

New and material evidence having been received; the claim of 
service connection for a hip condition is reopened and to that 
extent only, the petition is granted.

Entitlement to service connection for bilateral hearing loss is 
granted.



REMAND

The Veteran should be afforded a VA examination for his hip 
condition, to include as secondary to the service-connected left 
knee condition.  The Veteran was afforded multiple VA joints 
examinations that, in part, reflect a hip condition and a 
worsening with his service-connected left knee.  However, the VA 
examiner did not provide an etiology opinion as to the hip 
condition.

Once VA undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Because the medical examinations provided with respect 
to the Veteran's joints are inadequate in that an etiology 
opinion was not obtained for the hip condition in light of the 
worsening of his service-connected left knee condition, the claim 
must also be remanded for additional development.

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
1.  After securing any necessary release 
forms, with full address information, the 
RO should obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
by VA and/or any other pertinent medical 
facility.  All records and/or responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

2.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
determine the nature and likely etiology of 
the claimed hip condition.  

The claims folder and a copy of this REMAND 
must be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this REMAND.  

Based on a full review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed hip condition is 
a result of service, to include as due to 
the service-connected left knee condition.

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim of service 
connection for a hip condition.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be afforded an appropriate period of 
time within which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


